DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light source modules including a heat dissipation member having a main surface, a board disposed on the main surface of the heat dissipation member, a light-emitting element disposed on a first portion of the main surface of the heat dissipation member; a connection member extending between the light-emitting element and the board; and a reference structure disposed on a second portion of the main surface of the heat dissipation member and laterally spaced apart from the board and the light-emitting element, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light source module, as disclosed in claim 1 above, wherein a location of the first portion on the main surface of the heat dissipation member is predetermined to maximize heat dissipation from the light- emitting element to the heat dissipation member; and wherein a location of the second portion of the main surface is predetermined to indicate the location of the first portion of the main surface of the heat dissipation member, at which the heat dissipation from the light-emitting element to the heat dissipation member is maximized.

Claims 3-8 are allowed for being dependent on the allowed claim 1. 
With regard to claim 9, while vehicle lamps having a heat dissipation member having a main surface, a board disposed on a first portion of the main surface of the heat dissipation member, a light-emitting element disposed on the main surface of the heat dissipation member, a connection member extending between the light-emitting element and the board; and a reference structure disposed on a second portion of the main surface of the heat dissipation member and laterally spaced apart from the board and the light-emitting element, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The vehicle lamp, as disclosed in claim 9 above, wherein a location of the first portion on the main surface of the heat dissipation member is predetermined to maximize heat dissipation from the light-emitting element to the heat dissipation member; and wherein a location of the second portion of the main surface is predetermined to indicate the location of the first portion of the main surface of the heat dissipation member, at which the heat dissipation from the light-emitting element to the heat dissipation member is maximized.

Claims 10 and 12-17 are allowed for being dependent on the allowed claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875